Citation Nr: 1809521	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-23 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a dental disorder for compensation purposes, to include as secondary to service-connected arthralgia of the temporomandibular joint.  

2.  Entitlement to an increased evaluation in excess of 10 percent for residuals, fracture of the right navicular with degenerative joint disease of the right wrist (hereinafter right wrist disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to August 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of June 2012 and July 2012 rating decisions by a Department of Veterans Affairs (VA) Regional Office.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2017.  

A claim of service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 206 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As the current issue of service connection for a dental disorder stems from an adverse determination by the RO, the dental issue addressed herein must be limited to service connection for compensation purposes only.  The claim for VA outpatient dental treatment is referred to the Agency of Original Jurisdiction (AOJ) for further referral to the appropriate VA medical facility.  See 38 C.F.R. §§ 17.161 and 38 C.F.R. § 19.9 (b) (2017).  

Further, the issue of entitlement to an increased evaluation for service-connected arthralgia of the temporomand joint has been raised by the record at the April 2017 Board hearing, but has not yet been adjudicated by the AOJ.  Therefore, the Board this claim is also referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

	REMAND

At the April 2017 Board hearing, the Veteran testified that he received treatment for his right wrist disability with Dr. R.F., a private neurologist.  Additionally, he testified that he had recently undergone an MRI, CT, and myelogram of his right wrist.  However, after a review of the claims file, the Board is unable to locate these records.  Thus, it appears there are outstanding private and VA treatment records, and a remand is necessary in order to obtain those records and any other outstanding private or VA treatment records.  See 38 U.S.C. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran last underwent a VA examination of his right wrist disability in May 2012; however, at the April 2017 Board hearing, the Veteran testified his right wrist disability had worsened since his last VA examination.  Additionally, in a recent holding, the United States Court of Appeals for Veterans Claim (Court) held that 
38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weightbearing and non-weightbearing, and if possible, with the range of the opposite undamaged joint where applicable.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board notes that the Veteran's last VA examination in May 2012 of his right wrist disability did not include the range of motion testing results required by Correia.

Consequently, the Board finds that the May 2012 VA examination of the Veteran's right wrist disability is inadequate for rating purposes, and a remand is necessary in order for another VA examination that adequately addresses the current severity of the Veteran's right wrist disability, as well as comports with the requirements of Correia.  See 38 C.F.R. § 4.59, Correia, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Moreover, the Court recently issued an opinion addressing whether a VA examiner is permitted to decline to offer an estimate as to additional functional loss during flare-ups if the veteran is not undergoing a flare-up at the time of the examination.  In Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the Court held that the Board may accept a VA examiner's assertion that he or she cannot offer such an opinion without resort to speculation only after it determines that the examiner's conclusion is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed.  It must be clear that such an opinion is not procurable based on a lack of knowledge among the "medical community at large" and not merely on a lack of expertise, insufficient information, or unprocured testing on the part of the specific examiner.  Accordingly, in directing the needed new VA examination in this case, the Board shall also present instructions to ensure compliance with the recent holding in Sharp. 

As for the dental claim, VA compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150; these include loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  See 38 C.F.R. §§ 4.150, Diagnostic Code 9913; 17.161(a).  Service-connected compensation is also available for dental conditions including chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, temporomandibular articulation and limited jaw motion, loss of the ramus, loss of the condyloid process, loss of the hard palate, loss of the maxilla, and malunion or nonunion of the maxilla.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

The Veteran's service treatment records show he was assaulted during service in January 1971, and suffered a bilateral compound fracture of the mandible.  He is currently service-connected for this condition.  The Veteran now contends that subsequent to his fractured mandible, he received poor dental treatment, which resulted in numerous root canals and fillings, which eventually led to the removal of his teeth.  

The Veteran last underwent a VA dental examination in June 2012.  The examiner noted the Veteran had a complete maxillary denture and a mandibular removable partial denture.  However, he noted the Veteran's panoramic radiographs showed no abnormal findings, and there were no residuals from the mandibular fracture.  

However, the Board cannot find the June 2012 examination and opinion to be adequate.  While the examiner noted the Veteran's radiographs showed no abnormal findings, he did not address the X-ray from 1997 that showed reduced joint space evident in the right and left temporomandibular with possible bone loss. Further, the examiner did not specifically provide an opinion regarding whether any of the Veteran's current dental conditions, to include his loss of teeth, are due to loss of substance of body of maxilla or mandible through trauma or disease (i.e. whether they are secondary to his service-connected arthralgia of the temporomand joint).  Thus, the Board finds a remand is necessary in order to afford the Veteran an adequate VA dental examination and opinion that addresses the above deficiencies. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all outstanding VA treatment records from the Boise VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those records with the claims file.  

2.  After securing the necessary releases, attempt to obtain the private treatment records for the Veteran's right wrist disability from Dr. R.F.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.


3.  Schedule the Veteran for a VA examination to determine the current severity of his right wrist disability.  The examiner should identify and completely describe all current symptomatology.  The examiner should specifically state range of motion findings for the Veteran's right wrist.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner should record the results of range of motion testing for pain (1) on BOTH active and passive motion AND (2) in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if flare-ups are reported by the Veteran).  The examiner should assess or estimate the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the Veteran is not having a flare-up when examined, the examiner should determine whether he or she can estimate, given the Veteran's description of symptoms, what his range of motion would be on flare-up.  If it is not feasible to offer such an opinion to any degree of medical certainty without resort to speculation, the examiner must provide a specific explanation for why this is so.  If such an opinion is not procurable based on a lack of knowledge, then the inability to offer such an opinion must be based on a lack of knowledge among the "medical community at large," and not merely a lack of expertise, insufficient information, or inability to observe the Veteran during a flare-up.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

4.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any dental disorder.  

The examiner should identify all current diagnoses of dental disorders.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed dental disorder is related to the Veteran's military service.  The examiner should review all pertinent service dental records and also consider the in-service injury that resulted in a compound fracture of the mandible.  

The examiner should also opine whether any current dental disorder is caused or aggravated (i.e. worsened beyond the normal progression of that disease) by the Veteran's service-connected arthralgia of the temporomandibular joint.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  

5.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






